 UNITED $TATES DTSTRICT COURT
                         oF   NEW YoRK
 :o:tTy_o]rl*t"r                               X

 UNITED STATES OF AIvIERTCA                             A}{ENDEDED
                                                        PRELIMINARY ORDER OF
              - v,                                      FORFEITURE/
                                                        MONEY JUDGMENT
WO   KIT   CHENG,
                                                        s2 19 Cr. 039     (JMF)
                         Defendant.
                                               :
                                          -x
              WHEREAS,   o'or     about June 29, 20L9, wo Krr               CHENG   (the
"defendant"),     others, was charged in cwo counts of a sealed
                     among

four-count superseding rnd.ictment, s2 1,9 Cr. 039 (utulF.) (the
"rndictment" ) ,       with     conspiracy         to     traffic    in     contraband.
cig,areE.tes, in violation        of Title 1g, united states code, section
37r (count one); and trafficking                   in contraband cigarettes,         in
vioration of Title           19, united states code, sections 2342 and                2

(Count Two);

                    the fndictment included a forfeiture allegation
              WHEREAS,

as to Count Two of the fndictment, seeking forfeiture to the United
states, pursuant to Titl-e 19, united states code, sections
          (c) and 2344(c) and Title 28, united States Code, Section
981-(a) (1)

2461-(c), and Title 49, united states code, section go3o3, of any
and all property, real and personal-, that constitutes or is derived
from proceeds traceable to t.he commission of the offense charged
in Count Two of the Indictment; any and all contraband cigarettes
or contra.band smokeless        E.obacco j-nvolved       in the offense charged in
 count rwo of t.he rndictment; and any and a1l aircraft, vehicles
 and vessels used to transport, conceal, possess, or facilitate the

 transportatior:1, concealment, receipt, possession, purchase,       sal_e,
exchange or gi.ving away, of cont.raband. cigarettes involved in the
offense          in Count rwo of the rndictment, including but not
          cLrargerd

l-imited to a sum of money in united states currency represenLlng
the amount of proceeds traceable to the commission of the offense
charged in Ccunt. Two of t.he rnd.ictment that the def endant
personally obtained;
              WHEREAS,    orr or about Jury 24, 2019, the defendant pled
guilty to          of the rndictment, pursuant to a plea agreement
              CounL Two

with the Government, wtrerein the d.efendant admitt.ed the forfeiture
allegation wit.h respect. to count rwo of the rndictment and agreed
to f orf eit, pursuant to Title lg , unit.ed st.ates code, sections
         (c) and 2344(c) and Titre 28, united states Code, section
981-(a) (1)

246r(c), and Title 49, united Stat.es code, Section 90303, a sum of
money equal        to     fist062r938.04 in   Unitred sta.es    currencyl
representing the amount of proceeds d.erived from the offense
charged in Count 'Iwo of the fnd.ictment,.
              WHERIIAS,   orr or about ,Jury 25, 2019, the Court entered a
ConsenL Prel-j-mj.nary    order of Forfeiture/Money Jud.gment (the .,order
of Forfeiture" ) ordering the entry of a Money Jud.gment against the
defendant in the amount of $5,062,938.04 in united st.ates .rrrrran^1,.
           WHEREAS,     the Government asserts Ehat $1,23g,0G0 in
 united states      currency represents, the amount of proceeds
 traceable to thp commission of the offense charged in count
                                                             rwo of
 the rndictment, that the defendant personally obtained;
           *HEREAS,  the Government seeks a money judgment. in the
 amount of, $1,238,0G0 i-n united states currency, pursuant
                                                            to Title
 18, United States Code, Sectj_on 981(a) (1) (C) and TitIe
                                                           28, United
states code, sect,ion       , representing proceeds traceabre to
                          2461,(c)
the commission of the offense charged in count rwo
                                                         of the
rndictment that the defendant personally obtained,. and
          wHEREas,  the court finds that as a result of acts and,/or
omission$ of the defendant, the proceeds traceable to
                                                        the offense
charged in count rwo of the rndictment, that the
                                                          d.efendant
personalJy obta;f-ned cannot be ]ocated upon the exercise
                                                             of due
diligence.
          NOW, EHEREFORE,       IT IS O ERED,   ADJUDGED AND DECREED
TTIAT:

          1.    As a result of the offenses charged in count rwo
                                                                 of
the rndi-ctment, to which the defendant pred gui-lty,
                                                      a money
judgment in the amount of $1,238,0G0 in
                                        united states currency
(the "Mofrey   ,Juflgment" )
                       , representing the amount of proceeds
Eraceable to the offense charged in count Two of
                                                 the rndictment
that the defendant personalry obtained, shal-l- be entered against
the defendant.
               2.      Pursuant. to RuIe 32.2 (b) (4) of the Federal RuLes of
Criminall Procedure, thj-s Preliminary ord.er of Forfeiture/tloney
Judgment,     is final as to the defendant, wo KTT CHENG, and sha11         be

deemed    part of the senLence of the defendant, and shall- be incl-uded
in the judgment of conviction therewith.
              3   -    Al-1 pa)rments on the outstanding money judgment
shall be    made      by postal money order, bank or certified   check,   mad.e

payable, in t,his inst,ance, to the United States Marshals Service,
and delivered by mail to the united states Attorney, s office,
southern District of New york, Attn: Money Laundering and
Transnational CriminaL Ente rises unit, one st. Andrew,s pLaza,
New   York,   New     York 10007 and shall indicate the d.efend.ant,s     name

and case number.
              4.       The United Stat.es Marshals Service is authorized to
deposit the pa)rments on trre Money JudgmenE, j-n che Assets Forfeirure
Fund, arrd the united stat.es shall trave clear titl-e to suctr
forfeitqd property.
              5-       pursuant to Title 2!, united states code, section
853 (p), the united states is authorized to seek forfeiture of
substiturte asset.s of the defendanL up t.o the uncollected amount of
the Money iludgment.
              6.        Pursuant to Rule 32.2 (b) (3) of the Federal RuLes of
criminaL Procedure, the united states Attorney,s office is
authorized to conduct any discovery needed to identify, 1ocate or
dispose of      orfeitabl_e property, includi_ng deposit.ions,
                        f

interrogatories, reguests for production of documents and the
issuance of subpoenas.
             7    '              retain jurJ-sdiction Lo enforce thj-s
                       The Court shal-l-
Preliminary order of Forfeiture/lrtoney Judgment, and. to amend it as
necessary, pursuant to Rule 32.2 of the Federal- Rules of Criminal
Procedure.

             - upon entry of this Amended preri_minary ord.er of
             8

Forf eiture/tloney .Judgment the consent preliminary order of

Forfeiture/tnloney ,Judgment filed on July 25, 2oL9 shal1 be vacated.
             9   -
              The crerk of the court shalr_ forward. three
certified copies of this Prelimj-nary order of Forfeiture/Money
Judgment   to Assistant United States Attorney Alexander ,f .        Wil_son,
co-chief     of       tfre Money Launclering' arrd. Transnational   crimina.L
Enterprises unit,   united states Attorney, s office,               one st-
Andrew's P1aza, New york, New york 1OOO7.
               10- The signature page of this           Amended   Preliminary
 order o Forfeiture/Money         Judgrment may   be executed in one or   more
 countertrfarts, each of which will be deemed an original
                                                          but all of
 which tQgether will constituEe one and the same
                                                   instrument.
 AGREED   4ND CONSENTED TO:
 GEOFFREY S. BERMAN
 United States Attorney for the




      New   york, Ny 1OOO7
       (2!?)   637 -22:-6

wo KrT    CrIENG


By,




      Atrtrqrney for Defendant,
      50 C-icurt. Street, Suite   7O2
      Broo[<lyn, Ny 1,1,201,
SO ORDEREb:

                                                      12/12/19
HONORABLE JESSE
                                                      DATE
UNTTED STATES DTSTRICT JIJDGE
